Filed 10/23/15 P. v. Sturges CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                       E063273

v.                                                                       (Super.Ct.No. FVI1404016)

JEFFREY MARK STURGES,                                                    OPINION

         Defendant and Appellant.



         APPEAL from the Superior Court of San Bernardino County. Raymond L.

Haight, III, Judge. Affirmed.

         Marta I. Stanton, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.

         Defendant Jeffrey Sturges is serving the four-year prison sentence to which he

agreed when he pled guilty to a single count of being a felon in possession of a firearm

and admitted a prior strike conviction. We affirm.



                                                             1
                         STATEMENT OF FACTS AND PROCEDURE

       On April 26, 2014, police received defendant’s consent to search his home during

a narcotics investigation. During the search, police found methamphetamine, a stolen 12

gauge Mossbert shotgun, an unregistered Remington 870 shotgun, a .22 caliber revolver,

two black power rifles and numerous live rounds of ammunition.

       On October 24, 2014, the People filed a felony complaint charging defendant with

five counts of being a felon in possession of a firearm (Pen. Code, § 29800, subd. (a)(1));

one count of possessing methamphetamine (Health & Saf. Code, § 11377, subd. (a)); and

one count of unlawfully possessing ammunition (Pen. Code, § 30305, subd. (a)(1)). The

People also alleged defendant had a prior strike conviction from 1988 (Pen. Code,

§§ 667, subds. (b)-(i) and 1170.12, (a)-(d)).

       On February 9, 2015, defendant pled guilty to one count of being a felon in

possession of a firearm and admitted the prior strike conviction. Also on that date, the

trial court sentenced defendant according to the plea agreement to the middle term of two

years in state prison, doubled to four years for the prior strike conviction.

       Defendant filed his notice of appeal on April 6, 2015, and requested a certificate of

probable cause, which the trial court denied on April 7.

                                        DISCUSSION


       After defendant appealed, upon his request, this court appointed counsel to

represent him. Counsel has filed a brief under the authority of People v. Wende (1979)

25 Cal. 3d 436 and Anders v. California (1967) 386 U.S. 738, setting forth a statement of


                                                2
the case, a summary of the facts and potential arguable issues, and requesting this court

conduct an independent review of the record.

       We offered defendant an opportunity to file a personal supplemental brief.

Defendant has filed a handwritten, very polite and concise brief, in which he raises four

issues. We address each in turn.

       First, defendant states his prior strike conviction for burglary resulted in a

commitment to the California Youth Authority (CYA). He relates that he has read and

been informed that the conviction therefore does not count as a strike. This is not the

case. Penal Code section 667, subdivision (d)(1), provides in relevant part “The

determination of whether a prior conviction is a prior felony conviction for purposes of

subdivisions (b) to (i), inclusive, shall be made upon the date of that prior conviction and

is not affected by the sentence imposed unless the sentence automatically, upon the initial

sentencing, converts the felony to a misdemeanor.” (See also People v. Daniels (1996)

51 Cal. App. 4th 520.)

       Second, defendant argues this prior conviction cannot be used as a strike because

under Penal Code section 17, subdivision (b), it became a misdemeanor when he was

released from CYA. Defendant is mistaken for several reasons, including Penal Code

section 667, subdivision (d)(1), cited above. (See also People v. Franklin (1997) 57
Cal. App. 4th 68.)

       Third, defendant argues he should be considered to be outside the scheme of the

Three Strikes Law because of the length of time between crimes, his lack of


                                              3
sophistication, and his cooperation with law enforcement. We point out that defendant

agreed to the sentence imposed. The denial of his request for a certificate of probable

cause forecloses our consideration of this issue. (People v. Panizzon (1996) 13 Cal. 4th
68, 76-86.)

       Fourth, defendant asks this court to change his sentence to a rehab placement

instead of state prison. This issue is not appealable, again because he both agreed to the

sentence imposed and failed to obtain a certificate of probable cause.

       Pursuant to the mandate of People v. Kelly (2006) 40 Cal. 4th 106, we have

independently reviewed the entire record for potential error and find no arguable error

that would result in a disposition more favorable to defendant.

                                          DISPOSITION

       The judgment is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS
                                                                  RAMIREZ
                                                                                       P. J.


We concur:

MILLER
                          J.

CODRINGTON
                          J.




                                             4